          Case 2:16-cr-00046-GMN-PAL Document 3440 Filed 02/19/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
     STEVEN W. MYHRE
 3   Assistant United States Attorney
     Nevada Bar No. 9635
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     steven.myhre@usdoj.gov
 6
     Representing the United States of America
 7                                UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,

10                   Plaintiff,                   Case No. 2:16-cr-00046-GMN-PAL

11          v.                                    STIPULATION FOR EXTENSION OF
                                                  TIME TO FILE GOVERNMENT’S
12   GREGORY BURLESON,                            RESPONSE TO DEFENDANT
                                                  BURLESON’S MOTION FOR NEW
13                   Defendant.                   TRIAL AND/OR DISMISSAL WITH
                                                  PREJUDICE (ECF No. 3422) (FIRST
14                                                REQUEST)

15

16

17   CERTIFICATION: This Stipulation is timely filed.

18          IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A.

19   Trutanich, United States Attorney, and Steven W. Myhre, Assistant United States Attorney,

20   counsel for the United States of America, and Mark D. Eibert, counsel for Defendant

21   Gregory Burleson, that the deadline for the government to respond to defendant’s Motion

22   For New Trial and/or Dismissal with Prejudice (ECF No. 3422) (”Motion”) be extended to

23   on or before March 29, 2019.

24
     Case 2:16-cr-00046-GMN-PAL Document 3440 Filed 02/19/19 Page 2 of 4



 1    This stipulation is entered into for the following reasons:

 2
      1.     On February 12, 2019, the Court ordered the defendant to serve the sealed
 3           Motion on the government by mail and for the government to file its

 4           Response within fourteen days of service. ECF No. 3436.
      2.     Defendant responded that he had effected service by mail at the time of his
 5
             original filing and before the Court’s Order of February 12, but that he re-
 6
             served the government by mail on February 12, per the Court’s Order. ECF
 7           No. 3438. Government counsel confirmed that an email from defendant was
 8           sent to government counsel on January 25, 2019, which email attached the

 9           Motion and a declaration from defense counsel.
      3.     Government counsel further states that counsel’s email was sent during the
10
             government shutdown. The government further shows no record that service
11
             by defendant was ever calendared in its case management system, most likely
12           as a result of events surrounding the shutdown and reopening of government

13           functions.
      4.     At all events, however, counsel for the defendant and counsel for the
14
             government have conferred and agree that the government is now served and
15
             that it will file its Response to the Motion on or before March 29, 2019.
16    5.     The additional time requested herein is not sought for purposes of delay, but
17           merely to allow the Government adequate time to prepare a Response to the

18           Motion, taking into account due diligence.
      6.      This is the first request to continue the Government’s response deadline.
19

20

21

22

23

24
                                          2
          Case 2:16-cr-00046-GMN-PAL Document 3440 Filed 02/19/19 Page 3 of 4



 1
            WHEREFORE, the parties respectfully request that the Court accept this Stipulation
 2   and enter an Order requiring the government to file its Response to Defendant’s Motion for

 3   New Trial and/or Dismissal with Prejudice on or before March 29, 2019. For the
     convenience of the Court, a draft Order has been prepared and is attached to this
 4
     Stipulation.
 5

 6   DATED this 19th day of February, 2019.

 7    // s // Steven W. Myhre                       // s // Mark D. Eibert
      STEVEN W. MYHRE                               MARK D. EIBERT
 8    Assistant United States Attorney              Counsel for Defendant Gregory Burleson
      Counsel for the United States
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               3
          Case 2:16-cr-00046-GMN-PAL Document 3440 Filed 02/19/19 Page 4 of 4



 1
                                UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3

 4
     UNITED STATES OF AMERICA,
 5
                   Plaintiff,                      Case No. 2:16-cr-00046-GMN-PAL
 6
           v.                                      ORDER
 7
     GREGORY BURLESON,
 8
                   Defendant.
 9

10          This matter coming on the parties’ Stipulation for Extension of Time to File the

11   Government’s Response to Defendant Burleson’s Motion for New Trial and/or Dismissal

12   with Prejudice (ECF No. 3422), the Court having considered the premises therein, and

13   good cause showing, the Court accepts the parties’ Stipulation.

14          It is ORDERED that the government will file is Response to defendant Burleson’s

15   Motion for New Trial and/or Dismissal with Prejudice (ECF No. 3422) on or before

16   March 29, 2019.

17          Entered this ______
                           20   day of February, 2019.

18
                                               ________________________________________
19                                             GLORIA M. NAVARRO
                                               Chief United States District Judge
20

21

22

23

24
                                               4
